Citation Nr: 1114651	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-33 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine
 
 
THE ISSUES
 
1.  What evaluation was warranted for bilateral hearing loss between September 30, 2005, and December 9, 2007, and since May 12, 2008?

2.  What evaluation was warranted for bilateral hearing loss between December 10, 2007, and May 11, 2008?  

 
REPRESENTATION
 
Appellant represented by:  Maine Veterans' Services
 
 
ATTORNEY FOR THE BOARD
 
E.M. Evans, Associate Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from June 1965 to September 1968. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Togus, Maine, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran requested a travel board hearing before a Veterans Law Judge in his January 2009 notice of disagreement and VA Form 9.  The Veteran, however, subsequently withdrew his hearing request.  Hence, no further action need be taken on that request.  See 38 C.F.R. § 20.702 (2010).
 
 
FINDINGS OF FACT
 
1.  Between September 30, 2005, and December 9, 2007, and since May 12, 2008, the Veteran's bilateral hearing loss has been manifested by no worse than a level III left ear hearing loss, and a level I right ear hearing loss.

2.  Resolving reasonable doubt in the appellant's favor, between December 10, 2007, and May 11, 2008, the Veteran's bilateral hearing loss was manifested by a level III right ear hearing loss and a level IV left ear hearing loss.
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for entitlement to a compensable rating for the period from September 30, 2005, to December 9, 2007, and since May 12, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2010).

2.  The criteria for entitlement to a 10 percent rating, but no more, for the term from December 10, 2007 to May 11, 2008 were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100.

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VCAA
 
As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
Legal Criteria
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI. Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  See generally Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule).
 
Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3,000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.
 
If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 
 
Analysis
 
The Veteran's bilateral hearing loss is currently rated as noncompensable under 38 C.F.R. §4.85, Diagnostic Code 6100.  
 
A March 2006 VA audiological examination yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 30, 50, 50, and 60 decibels, respectively, with an average of 48 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 35, 65, 65, and 65 decibels, respectively, with an average of 58 decibels.  Speech discrimination scores were reported as 94 percent in the right ear and 88 percent in the left.  
 
Application of 38 C.F.R. § 4.85 Table VI to the March 2006 measurements results in assignment of a Roman Numeral III for the left ear and a Roman Numeral I for the right ear for the purpose of determining a disability rating.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85 by intersecting row I with column III.
 
A December 10, 2007 private audiological report from Warren Center reported that the Veteran had normal hearing in the low pitches that sloped to profound high frequency sensorineural hearing loss in both ears.   The audiometric studies revealed word recognition scores of 88 percent in the right ear, and 80 percent in the left.  It is unclear whether the Maryland CNC Word List was used in conducting this study, see 38 C.F.R. § 3.385 (2010), but the Board will assume that it was.  Pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
35
60
60
80
59
LEFT
35
70
80
75
65

These findings equate to a level III right ear hearing loss, and a level IV left ear hearing loss.  This equates to a 10 percent rating under Table VII of 38 C.F.R. § 4.85.

The Veteran was afforded an additional VA audiological examination on May 12, 2008.  He reported problems understanding speech when there was more than one person talking, and with ambient noise in general.  This examination yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 30, 60, 65, and 70 decibels, respectively, with an average of 58 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 30, 65, 70, and 70 decibels, respectively, with an average of 59 decibels.  Speech discrimination scores were reported as 98 percent in the right ear and 96 percent in the left.
 
Application of 38 C.F.R. § 4.85 Table VI to the May 2008 measurements results in assignment of a Roman Numeral II for each ear for the purpose of determining a disability rating.  This results in a non-compensable rating under Table VII of 38 C.F.R. § 4.85.
 
The overall objective evidence of record, as detailed above, does not support entitlement to a compensable schedular evaluation prior to December 10, 2007.  Based on the findings of the Warren Center on that date, however, the appellant is entitled to a 10 percent rating.  Significantly, however, when the Veteran was seen by VA on May 12, 2008, his hearing acuity showed entitlement to no more than a noncompensable rating.  Accordingly, pursuant to the decision in Fenderson the Board will assign staged ratings, and find that the appellant was not entitled to a compensable rating from September 30, 2005, to December 9, 2007; that he was entitled to a 10 percent rating from December 10, 2007 to May 11, 2008; and that he is not entitled to a compensable rating since May 12, 2008.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent indicated the preponderance of the evidence is against the appellant's claim, and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The symptoms presented by the Veteran's bilateral hearing loss are fully contemplated by the rating schedule.  There is no evidence that his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time during the appellate term necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
 
ORDER
 
Entitlement to a compensable rating is denied for the period from September 30, 2005, to December 9, 2007, and since May 12, 2008.

Entitlement to a 10 percent rating, and no more, is granted for the term from December 10, 2007 to May 11, 2008, subject to the laws and regulations governing the award of monetary awards.

 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


